Citation Nr: 0818472	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 decision of the 
RO that, in pertinent part, denied service connection for a 
skin disorder and for peripheral neuropathy.  The veteran 
timely appealed.

In April 2004 and in October 2006, the Board remanded the 
matters for additional development.


FINDINGS OF FACT

1.  The record reflects no evidence that the veteran served 
in Vietnam, and no corroborative evidence of in-service 
exposure to herbicidal agents.

2.  A current skin disability is not related to a disease or 
injury in service, including exposure to herbicidal agents.

3.  Peripheral neuropathy is not related to a disease or 
injury in service, including exposure to herbicidal agents.


CONCLUSIONS OF LAW

1.  A current skin disability was not incurred or aggravated 
in service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

2.  Peripheral neuropathy was not incurred or aggravated in 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through January 2001, April 2001, March 2002, and December 
2006 letters, the RO or VA's Appeals Management Center (AMC) 
notified the veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the December 2006 letter, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot, in this case, because each the 
veteran's claims has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service medical records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claims on appeal, a report 
of which is of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).



II.  Analysis 

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran contends that service connection is warranted on 
the basis that his current skin disorder and peripheral 
neuropathy are the result of exposure to herbicides in 
service.

The Board notes that, in the absence of evidence of actual 
duty or visitation in Vietnam, the veteran is not entitled to 
a presumption of Agent Orange, or other herbicide, exposure.  
38 U.S.C.A. § 1116(f).

Direct service connection is for consideration for claims 
based on alleged exposure to herbicide agents in locations 
other than Vietnam.  See 38 C.F.R. § 3.303(d); VA 
Adjudication Procedure Manual M21-1, Part VI, paras. 7.01(a), 
7.01(e), 7.20(b).  Such exposure must be established on a 
factual basis.  Id.  

The veteran's service medical records do not establish, or 
even suggest, actual exposure to herbicide agents in service.  
The veteran alleges that, while stationed at Fort Lewis in 
Washington, he had loaded cargo planes with herbicides that 
were headed for Vietnam.

The Board remanded these matters in October 2006 solely for 
purposes of establishing such exposure on a factual basis.  
The service personnel records added to the claims file have 
not reflected any exposure to herbicide agents.  The service 
department also reported no records of exposure to 
herbicides.  Hence, there is no evidence to substantiate the 
veteran's claim of actual exposure to herbicide agents in 
service.  

The veteran is competent to offer statements of first-hand 
knowledge of loading cargo in service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).  It is not clear how he could 
tell that he was exposed to herbicides or that the cargo he 
was loading included Agent Orange.  As discussed above, his 
official service records do not contain any support for the 
assertion.  However, assuming without conceding that he was 
exposed to Agent Orange, the presumptive provisions are not 
applicable since the veteran does not exhibit subacute 
peripheral neuropathy, chloracne or any other pertinent 
disability for which the presumptive provisions would apply.  
See 38 C.F.R. § 3.309 (2007).  

Skin Disability

Service medical records reflect a submental lymph node or 
cyst below the veteran's chin in March 1970.  The veteran had 
reported at the time that he had been hit accidentally by an 
axe handle he was using as a lever.  In April 1970, the 
veteran reported developing a spotted rash on both legs and 
ankles.  Examination revealed several freckles, but no rash 
and no edema.  Neither a skin disease nor rash was reported 
or found at the time of the veteran's separation physical, 
and discharge from service in February 1971.

The report of an April 1971 VA examination reflects normal 
skin.

The post-service medical records first include a diagnosis of 
seborrheic dermatitis in July 1979.  At that time the veteran 
reported a several year history of scaling eruption involving 
his scalp, as well as his eye brows and nostrils.

During a January 1997 VA examination, the veteran again 
reported a history of severe seborrheic dermatitis involving 
the scalp and the face with persistent itching in the head, 
face, and ears.  The diagnosis was severe scalp seborrheic 
dermatitis with mild facial involvement.
  
Private medical records reveal diagnoses of actinic keratoses 
on the left temple and mid nose, and early seborrheic 
keratosis on the left forehead in June 2000.

VA outpatient records show treatment for seborrheic 
dermatitis in February 2002.

During a VA examination in August 2004, the veteran reported 
intermittent bouts of dermatitis over his face, scalp, and 
arms.  Examination revealed no eruption of any type of skin 
disorder over any of his extremities.  The veteran's skin was 
completely clear.  The examiner provided no comment because 
there was no evidence of any skin disease at the time.
 
Here, there is no competent evidence of a nexus between 
seborrheic dermatitis, first diagnosed several years post-
service, and any in-service skin disease or injury-to 
include exposure to herbicides.  The August 2004 VA examiner 
had reviewed all of the service medical records and the post 
service records, but did not link any skin disability to 
military service.

Because the evidence is against the claim for service 
connection for a skin disability, reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. § 5107(b).

Peripheral Neuropathy 

Service medical records do not contain manifestations, 
complaints, or findings of peripheral neuropathy.
	
The post-service medical records first reveal 
electrodiagnostic evidence of a peripheral neuropathy 
involving sensory greater than motor fibers, with active 
denervation present only in left extensor digitorum brevis, 
in August 1999.

The report of a June 2000 VA examination revealed no 
sensorimotor deficits.

During an August 2004 VA examination, the veteran denied any 
numbness, tingling, burning, or any other type of neurologic 
symptom associated with peripheral neuropathy.  The examiner 
found no evidence to support a claim of peripheral 
neuropathy.

There is no competent evidence of a nexus between any 
peripheral neuropathy, first diagnosed many years post-
service, and the veteran's military service.  Nor has the 
veteran alluded to the existence of any such medical 
evidence.
  
As a lay person without the appropriate expertise, the 
veteran cannot credibly establish the etiology of any 
peripheral neuropathy, on the basis of his assertions alone.  
See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 
For all the foregoing reasons, the claim for service 
connection for peripheral neuropathy must be denied.  As the 
objective evidence simply does not support the veteran's 
assertions, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a skin disability is denied.

Service connection for peripheral neuropathy is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


